Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


$1,608.00 in U.S. Currency and 2008                   Appeal from the 6th District Court of
Mazda, VIN 1YVHP80C385M37457,                         Lamar County, Texas (Tr. Ct. No. 83560).
Appellant                                             Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
No. 06-14-00066-CV        v.                          participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed.
Therefore, we dismiss the appeal.
       We note that the appellant, Robert Daugherty, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED SEPTEMBER 19, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk